ORDER

PER CURIAM.
Wife appeals those portions of the order of dissolution of her marriage to husband pertaining to the division of property, the failure to award maintenance and the denial of attorney fees. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).